Title: To James Madison from Samuel Latham Mitchill, 20 October 1803
From: Mitchill, Samuel Latham
To: Madison, James


Sir October 20th. 1803
The House of Representatives having made an Order that the part of the President’s Message which relates “to the regulations to be observed by foreign vessels within the jurisdiction of the U. S., to the restraining of our citizens from entering into the service of any of the belligerent powers of Europe; and to the exacting from all nations the observance towards our Vessels and citizens of those principles and practices which all civilized people acknowledge,” be referred to the standing Committee of Commerce and Manufactures, I have called on the Secretary of State, as Chairman of that Committee, to request the aid and information which he can afford, towards framing a proper Bill for restraining the Evils alluded to. I shall be glad to learn whatever the Secretary may think proper to lay before the Committee, and to receive all instruction on these subjects that ⟨he⟩ shall think proper to communicate. Respectfully I remain yours
Saml L Mitchill
 

   
   RC (DLC). Docketed by JM.



   
   The House resolution to which Mitchill referred was passed and sent to a select committee on 18 Oct. 1803. On 19 Oct. the select committee was discharged and the resolution was referred to the Committee of Commerce and Manufactures (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 373–74, 377–78).


